UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No.58) AIRGAS, INC. (Name of Subject Company) AIRGAS, INC. (Name of Person Filing Statement) Common Stock, par value $0.01 per share (Title of Class of Securities) 009363102 (CUSIP Number of Class of Securities) Robert H. Young, Jr. Senior Vice President, General Counsel and Secretary Airgas, Inc. 259 North Radnor-Chester Rd. Radnor, PA 19087-5283 (610) 687-5253 (Name, address and telephone numbers of person authorized to receive notices and communications on behalf of the persons filing statement) With copies to: Daniel A. Neff, Esq. David A. Katz, Esq. Wachtell, Lipton, Rosen& Katz 51 West 52nd Street New York, New York 10019 (212) 403-1000 ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. This Amendment No.58 to Schedule 14D-9 amends and supplements the Solicitation/Recommendation Statement on Schedule 14D-9 (as amended from time to time, the Statement) originally filed by Airgas, Inc., a Delaware corporation (Airgas or the Company), with the Securities and Exchange Commission on February22, 2010, relating to the tender offer by Air Products Distribution, Inc. (AP Sub), a Delaware corporation and wholly owned subsidiary of Air Products and Chemicals, Inc. (Air Products), to purchase all of the outstanding shares of Airgas Common Stock, par value $0.01 per share, including the associated rights to purchase shares of Series C Junior Participating Preferred Stock (Rights, and together with the Airgas Common Stock, the Airgas Common Shares), at a price of $65.50 per share, net to the seller in cash, without interest and less any required withholding taxes. Except as specifically noted herein, the information set forth in the Statement remains unchanged. Capitalized terms used in this Amendment without definition have the respective meanings set forth in the Statement. ITEM4. THE SOLICITATION OR RECOMMENDATION Item 4 of the Statement is hereby amended and supplemented by inserting the following paragraphs after the last paragraph in the section of the Statement entitled Background of the Offer: On November 2, 2010, Mr. van Roden received a letter fromMr.McGlade which is set forth as Exhibit (a)(100) and is incorporated by reference herein. On November 3, 2010, Mr. van Roden telephoned Mr. McGlade and discussed the basis for a meeting. On November 4, 2010, a meeting was held that included John C. van Roden, Chairman of the Board of Directors of Airgas, Peter McCausland, President and Chief Executive Officer of Airgas, and Leslie J. Graff, Senior Vice President, Corporate Development, of Airgas, and John E. McGlade, Chairman, President and Chief Executive Officer of Air Products, Paul E. Huck, Chief Financial Officer of Air Products, and William L. Davis, III, Presiding Director of Air Products. At that meeting,the participantsexchangedtheir views concerningvaluation. At this time, no further meetings of the parties are scheduled. ITEM9. EXHIBITS Item9 of the Statement is hereby amended and supplemented by adding the following exhibit: Exhibit Number Description (a)(100) Letter from Mr. John McGlade to Mr. John C. van Roden, Jr., dated November 2, 2010 (incorporated by reference to the Schedule 14A filed by Air Products with the SEC on November 2, 2010). SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this Statement is true, complete and correct. AIRGAS, INC. By: /
